                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

  CURTIS YOUNG                                                  CIVIL ACTION


  VERSUS                                                        NO: 18-4464


  FREEPORT-MCMORAN OIL & GAS,                                   SECTION: "A" (2)
  LLC, ET AL.


                                 ORDER AND REASONS

       The following motion is before the Court: Motion for Partial Summary

Judgment (Rec. Doc. 26) filed by Defendant, Offshore Marine Contractors, Inc.

Plaintiff, Curtis Young, opposes the motion. The motion, submitted for consideration on

April 17, 2019, is before the Court on the briefs without oral argument.

       Plaintiff, a seaman, filed suit against Defendant for injuries allegedly sustained on

August 29, 2016, aboard the L/B JAMIE EYMARD. The crux of Defendant’s motion is

that Plaintiff concealed a pre-existing back injury when he was hired. Defendant moves

the Court to determine as a matter of law that Plaintiff must forfeit all rights to

maintenance and cure pursuant to McCorpen v. Central Gulf Steamship Corp., 396 F.2d

547 (5th Cir. 1968). The McCorpen defense may apply when an injured seaman has

“willfully concealed from his employer a preexisting medical condition.” Johnson v.

Cenac Towing, Inc., 544 F.3d 296, 301 (5th Cir. 2008) (quoting Brown v. Parker Drilling

Offshore Corp., 410 F.3d 166, 171 (5th Cir. 2005)).

       This matter is scheduled to be tried to the bench on August 21, 2019. (Rec. Doc.

23).

                                         Page 1 of 3
       Summary judgment is appropriate only if "the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any," when viewed

in the light most favorable to the non-movant, "show that there is no genuine issue as to

any material fact." TIG Ins. Co. v. Sedgwick James, 276 F.3d 754, 759 (5th Cir. 2002)

(citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249-50 (1986)). A dispute about a

material fact is "genuine" if the evidence is such that a reasonable jury could return a

verdict for the non-moving party. Id. (citing Anderson, 477 U.S. at 248). The court must

draw all justifiable inferences in favor of the non-moving party. Id. (citing Anderson, 477

U.S. at 255). Once the moving party has initially shown "that there is an absence of

evidence to support the non-moving party's cause," Celotex Corp. v. Catrett, 477 U.S.

317, 325 (1986), the non-movant must come forward with "specific facts" showing a

genuine factual issue for trial. Id. (citing Fed. R. Civ. P. 56(e); Matsushita Elec. Indus.

Co. v. Zenith Radio, 475 U.S. 574, 587 (1986)). Conclusional allegations and denials,

speculation, improbable inferences, unsubstantiated assertions, and legalistic

argumentation do not adequately substitute for specific facts showing a genuine issue

for trial. Id. (citing SEC v. Recile, 10 F.3d 1093, 1097 (5th Cir. 1993)).

       When faced with a well-supported motion for summary judgment, Rule 56 places

the burden on the non-movant to designate the specific facts in the record that create

genuine issues precluding summary judgment. Jones .v Sheehan, Young, & Culp, P.C.,

82 F.3d 1334, 1338 (5th Cir. 1996). The district court has no duty to survey the entire

record in search of evidence to support a non-movant’s position. Id. (citing Forsyth v.

Barr, 19 F.3d 1527, 1537 (5th Cir. 1992); Nissho-Iwai Am. Corp. v. Kline, 845 F.2d 1300,


                                         Page 2 of 3
1307 (5th Cir. 1988)).

       The Court is persuaded that the McCorpen question should be resolved as part

of the trial on the merits. In particular, the Court is concerned with whether Defendant

has met its burden of proof with respect to whether a sufficient connection exists

between any allegedly withheld information and the injuries at issue in this lawsuit. The

Court declines to make that determination on the briefs.

       Accordingly, and for the foregoing reasons;

       IT IS ORDERED that the Motion for Partial Summary Judgment (Rec. Doc.

26) filed by Defendant, Offshore Marine Contractors, Inc. is DENIED.

       April 30, 2019

                                                   _______________________________
                                                            JAY C. ZAINEY
                                                    UNITED STATES DISTRICT JUDGE




                                       Page 3 of 3
